    Case 2:18-cv-01479-KOB-HNJ Document 157 Filed 03/19/19 Page 1 of 20                    FILED
                                                                                  2019 Mar-19 PM 05:26
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

ROCHE DIAGNOSTICS CORPORATION
and ROCHE DIABETES CARE, INC.,
                         Plaintiffs,                Civil Action No. 2:18-cv-01479-
                                                    KOB-HNJ
      v.
PRIORITY HEALTHCARE                                        ***OPPOSED***
CORPORATION D/B/A PRIORITY CARE,
ET AL.,
                         Defendants.



           ROCHE’S MOTION FOR THE ISSUANCE OF
  INTERNATIONAL LETTERS OF REQUEST (LETTERS ROGATORY)

      Plaintiffs Roche Diagnostics Corporation and Roche Diabetes Care, Inc.

(together, “Roche”) respectfully move this Court pursuant to 28 U.S.C. §

1781(b)(2) and Federal Rule of Civil Procedure 28 for the issuance of Letters of

Request, a/k/a Letters Rogatory, in the form annexed hereto as Exhibit A. The

proposed Letters, addressed to the Superior Court of Justice of the Province of

Ontario, Canada, request that the Superior Court of Justice of the Province of

Ontario cause requests for documents and a deposition to be served upon (i)

                                       ; and (ii)                 owner

(together, the “Witnesses”).

                     is a Canadian company

                                 Defendants Priority Healthcare Corporation et al.
     Case 2:18-cv-01479-KOB-HNJ Document 157 Filed 03/19/19 Page 2 of 20




(collectively “Priority Care”). Earlier in this action, Roche served U.S. subpoenas

on                  and            at the New York address associated with

          U.S. National Provider Identifier (“NPI”) registration number. Defendants

filed a motion for a protective order challenging these subpoenas on relevance

grounds, and this Court denied the motion, concluding that the subpoenas sought

relevant and discoverable information under Federal Rule of Civil Procedure 26(b).

Dkt. No. 64. Meanwhile, an individual residing at the address where the

subpoenas were served told Roche that the Witnesses are based in Canada. The

purpose of the requested Letters Rogatory is to obtain substantially the same

information that was previously requested by the U.S. subpoenas, and whose

relevance and proportionality was previously confirmed by this Court.

         “In considering whether to issue letters rogatory,” courts “appl[y] the liberal

discovery principles contained in Rule 26(b).” DHA Corp. v. BRC Operating Co.,

LLC, No. 1:13-CV-3186-WBH, 2015 U.S. Dist. LEXIS 190512, at *2 (N.D. Ga.

May 5, 2015). Here, the Court has already concluded that subpoenas requesting

substantially similar information from the Witnesses meet the requirements of Rule

26. Roche respectfully contends that this Motion should be granted for that reason

alone.

         Furthermore, it is now clear that the information Roche is seeking from the

Witnesses is even more directly material to Roche’s claims than was previously

                                             2
     Case 2:18-cv-01479-KOB-HNJ Document 157 Filed 03/19/19 Page 3 of 20




known. Although                                 and NPI registration indicate that it is a

New York company delivering Accu-Chek test strips from New York, Roche has

learned that                  is a Canadian company operating out of Canada. The

Accu-Chek products Roche sells in Canada are not labeled for sale in the United

States and cannot lawfully be submitted for insurance reimbursement (i.e.

“adjudicated”) in the United States. The fact that Priority Care’s

                        is based in Canada suggests that Priority Care is unlawfully

dispensing international Accu-Chek test strips and fraudulently adjudicating them

as U.S. retail test strips.



                                   Furthermore, several Priority Care entities are

currently subject to stipulated injunctions barring them from selling international

test strips made by a different manufacturer.



      , adjudicated them as U.S. retail strips, and received tens of millions of

dollars in insurance reimbursements for them. If some or all of these test strips

were Canadian, this would mean that Priority Care committed tens of thousands of

acts of fraud and caused Roche millions of dollars of damages beyond what is

established by currently available evidence. Roche is entitled to the requested



                                            3
     Case 2:18-cv-01479-KOB-HNJ Document 157 Filed 03/19/19 Page 4 of 20




discovery to determine the number of acts of fraud perpetrated and the amount of

damages caused by Priority Care.

                                 BACKGROUND

I.    DEFENDANTS BELATEDLY IDENTIFY
                                 ACCU-CHEK STRIPS
      In the amended complaint, Roche alleges that Priority Care submitted

hundreds of thousands of fraudulent insurance claims falsely stating that it had

dispensed retail Accu-Chek test strips when in fact it had dispensed not-for-retail

(“NFR”) test strips. Dkt. No. 90 ¶¶ 112–18. Before commencing this action,

Roche served subpoenas on several Defendants requesting, among other things,

documents identifying their suppliers of Accu-Chek test strips. Id. ¶¶ 119–21.

After Roche obtained multiple orders to compel and an order holding these

Defendants in contempt, Defendants finally produced on June 27, 2018 a collection

of invoices documenting the purchase of approximately 144,000 fifty-count boxes

of Accu-Chek strips from various suppliers. Id. ¶¶ 122–27. At that time, however,

Defendants did not produce any invoices from Witness                   .

      Roche commenced this litigation on September 11, 2018. Dkt. No. 1. On

October 2, 2018, pursuant to an order of this Court (Dkt. No. 22) Priority Care

produced nearly 1,000 invoices that it had failed to produce in June, documenting

the purchase of more than 450,000 additional boxes of Accu-Chek test strips.

These invoices showed that                 —a company Defendants had failed to
                                          4
       Case 2:18-cv-01479-KOB-HNJ Document 157 Filed 03/19/19 Page 5 of 20




identify in response to Roche’s earlier subpoenas—was in fact Priority Care’s

                                         .




Declaration of Kim Ober ¶ 14.

        Priority Care has provided no explanation for why it did not produce any

invoices for                in response to Roche’s earlier subpoenas. For the

reasons discussed below, it is likely that Priority Care wanted to conceal the fact

that                    was a Canadian company.

II.     ROCHE SERVES U.S. SUBPOENAS ON THE WITNESSES
        AND THE COURT UPHOLDS THE SUBPOENAS
        On October 31, 2018, Roche served non-party subpoenas on the Witnesses,

                and its owner         . Declaration of Geoffrey Potter Ex. 1. The

subpoenas requested documents identifying the entities from whom

bought Accu-Chek test strips and to whom it sold Accu-Chek test strips; quantities,

prices, and other information regarding those transactions; and communications

between                  and Defendants. Id. Roche also requested the deposition

of          . Id.

        On November 6, 2018, Priority Care moved for a protective order seeking to

quash the subpoenas (and other non-party subpoenas served by Roche) on the

grounds that they were overly broad, sought irrelevant information, and sought
                                             5
       Case 2:18-cv-01479-KOB-HNJ Document 157 Filed 03/19/19 Page 6 of 20




cumulative information. Dkt. No. 48. On November 20, 2018, Magistrate Judge

Putnam rejected Priority Care’s arguments and denied its motion for a protective

order. Dkt. 64. The Court concluded that Roche’s supplier subpoenas were “not

unreasonable, overbroad, or irrelevant” and that they “relate[d] directly to the

alleged fraudsters.” Id. at 13-14. With a minor limitation on the time-frame of

Roche’s requests, the Court permitted non-party discovery to move forward. Id. at

16. Priority Care did not file objections to Magistrate Judge Putnam’s Order.

III.    ROCHE IS INFORMED THAT THE WITNESSES ARE BASED
        IN CANADA
        Although Roche’s subpoenas to                   and         have been

upheld, Roche has been unable to locate these Witnesses in the United States.



                                        See Potter Decl. Ex. 2. However, this is the

address of “Manhattan Mini Storage”—a self-storage facility. Id. Ex. 3.

        has no place of business at this address.

        As of the date Roche served its subpoenas on the Witnesses, the National

Provider Identifier (“NPI”) database maintained by the U.S. Department of Health

and Human Services identified “            ” as                owner, and provided

an address for                 at a residential apartment in                       .




                                            6
      Case 2:18-cv-01479-KOB-HNJ Document 157 Filed 03/19/19 Page 7 of 20




Id. Ex. 4.1 Roche served its non-party subpoenas on the Witnesses at this address.

Id. Ex. 1. An individual identifying himself as the brother of               received the

subpoenas and confirmed that the address had been used by                        .

However, this individual informed Roche that “                          is a Canadian

company and their address is

         and the principal owner,            , also reside [sic] in Canada. My address

was only used as a mailing address for receiving mail.” Id. Ex. 5. Roche received

no other response to its subpoenas. Subsequently, however,



                        , further confirming that                   is located in Canada.

Id. Ex. 10.

IV.    FOREIGN-LABELED TEST STRIPS CANNOT BE SOLD OR
       ADJUDICATED IN THE UNITED STATES
       The fact that                 is based in Canada raises serious questions about

the nature of the products it supplied to Priority Care and the number of acts of

insurance fraud associated with these products.



                                                         However, if, as appears to be




1
 The NPI registration for              was deactivated on December 4, 2018, approximately
one month after Roche attempted service of the subpoenas.
                                             7
    Case 2:18-cv-01479-KOB-HNJ Document 157 Filed 03/19/19 Page 8 of 20




the case, these products originated in Canada, the invoices cannot be taken at face

value.

         Roche does not sell U.S. retail test strips in Canada. Rather, it sells test

strips in packaging that is designed for Canada and not approved for sale in the

United States. Declaration of Greg Smith ¶ 6. The United States Food and Drug

Administration (“FDA”) closely regulates and pre-approves the U.S. packaging

and labels of medical devices such as test strips. Id. ¶ 5. Selling foreign test strips

in unapproved packaging constitutes misbranding in violation of federal law. Id. ¶

7; see 21 U.S.C. § 352(c).

         Because they are not approved for sale in the United States, Canadian-

labeled test strips cannot be reimbursed by U.S. insurance. Canadian test strips do

not have U.S. National Drug Code (“NDC”) numbers, so adjudicating them as

retail test strips is an act of fraud. Ober Decl. ¶ 18. Like NFR test strips, however,

Canadian test strips sell for list prices substantially lower than the U.S. retail list

price. Id. ¶ 16. Thus, Canadian test strips, like NFR strips, can be used to commit

lucrative insurance fraud. Id. ¶¶ 17–18. Roche believes that is what has happened

in the case of the test strips Priority Care obtained from                  . Roche is

entitled to discovery on this issue.




                                              8
     Case 2:18-cv-01479-KOB-HNJ Document 157 Filed 03/19/19 Page 9 of 20




                                   ARGUMENT

      Federal district courts have the authority to issue letters of request (also

known as letters rogatory) to courts and tribunals in foreign jurisdictions for

assistance in obtaining discovery. 28 U.S.C. § 1781(b)(2); Fed. R. Civ. P.

28(b)(1)(B); United States v. Khan, 794 F. 3d 1288, 1307 n.18 (11th Cir. 2015)

(noting that “28 U.S.C. § 1781(b)(2) empowers the federal courts to transmit”

letters rogatory). “In considering whether to issue letters rogatory,” district courts

“appl[y] the liberal discovery principles contained in Rule 26(b).” DHA Corp.,

2015 U.S. Dist. LEXIS 190512, at *2. A party opposing the issuance of a letter of

request must provide some “good reason” for denial of the motion. Marcelo

Cordeiro v. Alves, No. 1:16-cv-23233-UU, 2017 U.S. Dist. LEXIS 171009, at *2

(S.D. Fla. Apr. 7, 2017); Wright & Miller, 8A Federal Practice and Procedure

§ 2083 (3d ed. 2015). Here, the Court has already determined that the document

requests contained in the Letters Rogatory meet the requirements of Rule 26.

There is no good reason to deny Roche’s Motion.

I.    THE COURT HAS ALREADY PERMITTED THE
      REQUESTED DISCOVERY
      Roche’s U.S. subpoenas issued to                    and           requested

substantially similar information to what Roche seeks here. See Potter Decl. Ex.




                                           9
    Case 2:18-cv-01479-KOB-HNJ Document 157 Filed 03/19/19 Page 10 of 20




1.2 In its motion for a protective order, Priority Care argued that Roche’s requests

were overly broad and sought irrelevant and cumulative information that was more

readily available from other sources, namely Priority Care. Dkt. No. 48, at 4–8.

Magistrate Judge Putnam rejected Priority Care’s arguments. Dkt. No. 64. He

concluded that the requests in the supplier subpoenas were relevant to the issues in

this litigation, were not overly broad or unreasonable, and were consistent with the

requirements of Rule 26. Id. at 13–14.

       Priority Care did not file any objections to Magistrate Judge Putnam’s Order

within the fourteen-day time period prescribed by Rule 72. See Fed. R. Civ. P.

72(a). Accordingly, Priority Care has waived any objections to the Order. See

Smith v. Sch. Bd. of Orange Cty., 487 F.3d 1361, 1365 (11th Cir. 2007) (“[W]here

a party fails to timely challenge a magistrate's nondispositive order before the

district court, the party waived his right to appeal those orders.”). The Court

should grant Roche’s Motion on the basis of Magistrate Judge Putnam’s

unchallenged ruling that the requested documents are relevant and proportional to

the needs of the case and therefore discoverable under Rule 26. See DHA Corp.,

2015 U.S. Dist. LEXIS 190512, at *2 (noting that “principles contained in Rule

26(b)” apply to letters rogatory); Joseph v. Gnutti Carlo S.p.A., No. 15-cv-8910


2
 The subpoenas requested documents from January 1, 2014 whereas the current requests go to
2013, the beginning of the statute of limitations period.
                                             10
      Case 2:18-cv-01479-KOB-HNJ Document 157 Filed 03/19/19 Page 11 of 20




(AJN), 2016 U.S. Dist. LEXIS 96721, at *3 (S.D.N.Y. July 25, 2016) (same);

Naiad Maritime Co v. Pacific Gulf Shipping Co., No. 16-4006, 2017 A.M.C. 362,

366 (D. Md. Feb. 8, 2017) (collecting cases and stating that “United States courts

reviewing applications for letters of request and letters rogatory routinely apply the

discovery principles contained in Rule 26 of the Federal Rules of Civil

Procedure”).

II.     THE REQUESTED DISCOVERY IS RELEVANT AND
        PROPORTIONAL
        Magistrate Judge Putnam was correct that Roche’s subpoenas to Witnesses

               and           were relevant and proportional to the needs of the case.

Indeed, it is now clear that the information Roche seeks is more than just relevant.

It is directly material to Roche’s fraud claims and damages calculations.

        Roche seeks three categories of documents: (1) names and contact

information of the suppliers and customers from whom the Witnesses bought and

to whom they sold Accu-Chek test strips since January 1, 2013 (the beginning of

the statute of limitations period for Roche’s claims); (2) quantities, prices, and

product information for all transactions of Accu-Chek test strips since January 1,

2013; and (3) communications concerning or involving Priority Care or its

affiliates. In addition, Roche seeks to take the deposition of          on these

topics. The requested evidence is critical to proving Roche’s claims and may only

be obtained from the Witnesses.
                                          11
    Case 2:18-cv-01479-KOB-HNJ Document 157 Filed 03/19/19 Page 12 of 20




      A.     Information About                     Sources of Accu-Chek
             Test Strips Is Directly Relevant to Liability and Damages
      Information regarding                      suppliers and

transactions with these suppliers will materially assist Roche in determining how

many fraudulent insurance claims Priority Care submitted.




      First, the fact that                is a Canadian company with no place of

business in the United States suggests that it is exporting Roche’s Accu-Chek test

strips from Canada into the United States. As discussed above, Roche does not sell

U.S. retail test strips in Canada. Rather, it sells Canadian versions of its test strips,

in packaging that is not approved for sale in the United States. Smith Decl. ¶ 6.

Selling foreign test strips in packaging that is not pre-approved by the FDA

constitutes misbranding in violation of federal law. Id. ¶ 7; see 21 U.S.C. § 352(c).
                                           12
    Case 2:18-cv-01479-KOB-HNJ Document 157 Filed 03/19/19 Page 13 of 20




It is also a violation of the Lanham Act, which prohibits the sale of goods in

packaging that is likely to confuse consumers. See Abbott Labs. v. Adelphia

Supply USA, No. 15-CV-5826 (CBA) (MDG), 2015 U.S. Dist. LEXIS 189555

(E.D.N.Y. Nov. 6, 2015). Because of these legal risks, companies selling foreign-

labeled test strips into the United States are likely to falsify invoices to conceal

their violation of U.S. law. Accordingly, the product descriptions listed on

         invoices cannot be accepted at face value.




       Because they are not approved for sale in the United States, foreign-labeled

test strips cannot be reimbursed by insurance (among other things, they lack U.S.

NDC numbers). Ober Decl. ¶¶ 17–18. Like U.S. NFR test strips, however, foreign

test strips sell for list prices substantially lower than the U.S. retail list price. Id. ¶

16. Thus, dispensing foreign test strips and fraudulently adjudicating them as U.S.

retail test strips provides an enormous profit opportunity. Roche believes

discovery will show that the Accu-Chek test strips




                                             13
    Case 2:18-cv-01479-KOB-HNJ Document 157 Filed 03/19/19 Page 14 of 20




      Second, evidence demonstrates that Priority Care has repeatedly distributed

international versions of Roche’s test strips to patients in the United States and

falsely adjudicated them as U.S. retail test strips.




                            Priority Care is also currently subject to an injunction in

the Eastern District of New York for selling international versions of blood-

glucose test strips manufactured by Abbott Laboratories, one of Roche’s

competitors. Abbott Labs., No. 15-CV-5826 (CBA) (MDG), Dkt. No. 423

(E.D.N.Y. Apr. 29, 2016). Priority Care’s history of fraudulently selling foreign

test strips strongly indicates that the test strips it obtained from               ,a

Canadian company, are also international test strips. This is particularly likely

given Priority Care’s failure to identify                 in response to Roche’s

initial subpoenas and multiple Court orders.

      Third,



                                            14
    Case 2:18-cv-01479-KOB-HNJ Document 157 Filed 03/19/19 Page 15 of 20




                                               Each year, Roche publishes a list of

wholesale acquisition cost (“WAC”) prices for its Accu-Chek test strips, which

represent the minimum prices Roche charged that year for the products on the list.

Ober Decl. ¶¶ 5–6. From January 2014 through September 2018, Roche’s WAC

price for a fifty-count box of the relevant Accu-Chek retail test strips ranged

between $58.92 and $78.07. Id. ¶ 9.




      Determining whether the test strips sold by                   were international

test strips is highly material to determining the number of acts of fraud for which

Priority Care is liable. This information is also highly material to Roche’s

damages. Roche’s damages are a direct function of the number of boxes of test

strips that Priority Care fraudulently adjudicated, since Roche loses money (in the

form of lost profits and out-of-pocket losses) for every act of fraud. Roche should

not be required to take                  invoices at face value, but rather should be

permitted discovery into the nature of the products that it sold to Priority Care.

                                          15
    Case 2:18-cv-01479-KOB-HNJ Document 157 Filed 03/19/19 Page 16 of 20




      B.     Information About                  Customers Will Help
             Roche Determine the Scope of the Priority Care Enterprise
      In addition to information about                     suppliers, the identities of

                 customers of Accu-Chek test strips will help Roche determine the

full extent of the Priority Care enterprise. Since the Priority Care enterprise is

known to use shell entities with names meant to conceal their connection to

Priority Care, it is essential to obtain information regarding

customers to determine which entities bought test strips. Moreover, transaction

information about                    sales to Priority Care entities will provide

essential details about Priority Care’s inventory of test strips.

      C.     Communications Between the Witnesses and Priority Care
             Are Relevant to Roche’s Claims
      Finally, the Witnesses’ communications concerning or involving Priority

Care will also contain probative information regarding the products Priority Care

was buying from                   and the entities and individuals involved in those

transactions. This information is essential to show the “purpose and existence of

the alleged enterprise” and “the relationships among those associated with the

enterprise.” Planned Parenthood Fed’n of Am., Inc. v. Ctr. For Med. Progress,

No. 16-cv-00236-WHO (DMR), 2018 U.S. Dist. LEXIS 91336, at *20–21 (N.D.

Cal. May 31, 2018). It is also likely to contain relevant information concerning the



                                           16
    Case 2:18-cv-01479-KOB-HNJ Document 157 Filed 03/19/19 Page 17 of 20




nature of the products sold by                 to Priority Care, which, as discussed

above, is directly material to liability and damages.

      Priority Care’s continual disregard for its discovery obligations makes it

particularly important to obtain this evidence from third parties like the Witnesses.

See Eastman Kodak Co. v. Camarata, 238 F.R.D. 372, 377 (W.D.N.Y. 2006)

(“Considering the nature of the allegations in the Complaint, plaintiffs should not

be forced to forego or defer discovery of relevant information and rely upon the

good faith of the defendants to produce complete and accurate records.”).

As Roche has documented elsewhere, Priority Care has flouted its discovery

obligations in numerous ways. Dkt. No. 51, at 1–8. With respect to

communications specifically, Priority Care has represented that it is not in

possession of any communications with suppliers of Accu-Check test strips (Potter

Decl. Ex. 7), when in fact Roche has obtained many communications directly from

Priority Care’s suppliers.

      Perhaps most concerning, Priority Care has manipulated invoices it

produced in discovery to conceal the involvement of Defendant Phillip Minga in

the Priority Care enterprise (e.g., id. Exs. 8–9). It was only after Roche received a

non-party production from one of Priority Care’s suppliers (e.g., id. Ex. 9) that it

discovered that Defendant Minga’s name was deleted from invoices produced by



                                          17
    Case 2:18-cv-01479-KOB-HNJ Document 157 Filed 03/19/19 Page 18 of 20




Priority Care. Priority Care’s discovery misconduct throughout this litigation

underscores the need for non-party discovery.

      D.      A Deposition Is Necessary to Authenticate and Explain the
              Requested Documents
      Finally, the deposition of          will be necessary to authenticate any

documents produced and to explain the details of those documents. This

deposition is relevant and material for all the reasons described above with respect

to the documents. To the extent the Court has concerns regarding the burden on

the Witnesses to comply with Roche’s requests, Roche is willing to reimburse the

Witnesses for their reasonable expenses and other fees if and to the extent required

by Canadian law in producing the requested documents and appearing for a

deposition.

                                   CONCLUSION

      For the foregoing reasons, Roche respectfully requests that the Court (1)

sign and have the Clerk affix the seal of the Court to the Letter of Request at

Exhibit A, and (2) enter the [Proposed] Order at Exhibit B granting this motion. If

the Court grants this relief, undersigned counsel will arrange for the transmission

of the executed Letter of Request to local counsel in Ontario, Canada, for

submission to the Superior Court of Justice of the Province of Ontario.




                                          18
   Case 2:18-cv-01479-KOB-HNJ Document 157 Filed 03/19/19 Page 19 of 20




Dated:    New York, New York
          March 19, 2019

                                PATTERSON BELKNAP WEBB & TYLER
                                LLP

                                By: /s/ Geoffrey Potter                   .




                                Geoffrey Potter
                                Aron Fischer
                                Timothy Gray
                                       1133 Avenue of the Americas
                                       New York, New York 10036-6710
                                       Tel: (212) 336-2000
                                       Fax: (212) 336-2222

                                Attorneys for Plaintiffs




                                    19
    Case 2:18-cv-01479-KOB-HNJ Document 157 Filed 03/19/19 Page 20 of 20




                          CERTIFICATE OF SERVICE


      I hereby certify that on March 19, 2019, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent be e-mail to all parties by

operation of the Court’s electronic filing system as indicated on the Notice of

Electronic Filing. Parties may access this filing through the Court’s CM/ECF

System.


                                       /s/ Geoffrey Potter                    _
                                       Geoffrey Potter
